ORDER

PER CURIAM.
Tyrin Bailey (Defendant) appeals the judgment of conviction entered after a jury found him guilty of two counts of first-degree robbery and one count of armed criminal action. Defendant claims the trial court erred in denying his motion to sever the offenses.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).